Proceeding pursuant to CPLR article 78 to review a determination of the respondent, which, after a hearing, revoked petitioner’s motor vehicle operator’s license for his refusal to submit to an alcohol chemical test, in violation of subdivision 1 of section 1194 of the Vehicle and Traffic Law. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. There is substantial evidence in the record to support the respondent’s determination. Hopkins, J. P., Damiani, Titone and Rabin, JJ., concur.